         Case 1:20-cv-10072-WGY Document 8 Filed 01/15/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
TBD BREWING LLC (D/B/A               )
AERONAUT BREWING CO.),               )
                                     )
                                     )
      Plaintiff,                     )
                                    )
v.                                  )   Case No. 1:20-cv-10072
                                    )
BENJAMIN HOLMES and                 )
FERMENTATION ARTS BRASSERIE,        )
LLC                                 )
                                    )
      Defendants.                   )
____________________________________)


                               NOTICE OF APPEARANCE

      Please enter the appearance of Alexander R. Zwillinger on behalf of the Plaintiff, TBD

Brewing LLC (D/B/A Aeronaut Brewing Co.), in the above captioned case.

                                           TBD BREWING LLC (D/B/A
                                           AERONAUT BREWING CO.),

                                           By its attorneys,

                                           /s/Alexander R. Zwillinger____________
                                           Alexander R. Zwillinger, Esq. BBO# 687078
                                           KENNEY & SAMS, P.C.
                                           Reservoir Corporate Center
                                           144 Turnpike Road, Suite 350
                                           Southborough, Massachusetts 01772
Dated: January 15, 2020                    Tel. 508-490-8500
          Case 1:20-cv-10072-WGY Document 8 Filed 01/15/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, Alexander R. Zwillinger, hereby certify that on January 15, 2020, the foregoing
document was filed electronically with the Clerk of the Court using the CM/ECF system and will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
and paper copies will be sent to those indicated as non-registered participants by first class mail.



                                               /s/ Alexander R. Zwillinger
                                               Alexander R. Zwillinger
